Saxe, J. (dissenting).
Beaver Concrete Construction Co., Inc.
(Beaver Concrete), plaintiff’s employer, was renovating a bridge on the Pelham Parkway exit of the northbound side of the Hutchinson River Parkway, pursuant to a contract with defendant City of New York (the City). The contract required the removal of the concrete decking, and replacement of the steel beams and deck. On the night of the accident, Beaver Concrete was in the process of chopping a concrete sidewalk and preparing to remove the resulting debris. As part of the work, a portion of the roadway was to be closed and, to that end, a series of cones was to be placed on the road.
The work that plaintiff was performing on the night of his accident involved sitting facing the roadway on the tailgate of an open pickup truck, and as the truck moved forward, handing the cones to a co-worker walking behind the truck, who would then place the cones on the roadway about 20 to 25 feet apart. There were no belts, straps, or other safety devices to prevent the worker from falling off the truck while it was moving. When the truck moved “violently” or “brusquely,” plaintiff fell to the ground, sustaining injuries to his face and multiple fractures.
In his action against the City, plaintiff asserted claims based on negligence and Labor Law §§ 240 and 241. The underlying *123motion on appeal involves only the applicability of Labor Law § 240 (1). The majority holds that the work plaintiff was doing was not on a “structure” as required by section 240 (1), and, further, that the work did not involve the requisite elevation-related risk. I disagree.
At the outset, I conclude that plaintiffs assigned work fell within the statute’s requirement that the work be on a “structure.” Section 240 (1) does not require that a worker, to come within its protection, actually be performing work on the building or structure at the time of the accident. It merely requires that the work being performed at the time of the injury was necessary and incidental to the erection or repair of a building or structure (see, Lombardi v Stout, 80 NY2d 290, 296). The majority does not dispute that the renovation of the bridge (or “overpass”) would constitute repair of a “structure” within the meaning of section 240 (1), but emphasizes that the aspect of the work in which plaintiff was involved was roadway repaving, rather than the aspect involving renovation of the bridge’s infrastructure. The majority then goes on to reason that applying Labor Law § 240 (1) here would be tantamount to applying it in any roadway repaving project involving an overpass.
In its reasoning, the majority applies the statute’s protections narrowly. But, it bears emphasis that section 240 (1) “is ‘ “for the protection of work[ers] from injury and undoubtedly is to be construed as liberally as may be for the accomplishment of the purpose for which it was thus framed” ’ ” (Melber v 6333 Main St., 91 NY2d 759, quoting Zimmer v Chemung County Performing Arts, 65 NY2d 513, 520-521, quoting Quig-ley v Thatcher, 207 NY 66, 68).
Significantly, the project was described by the City as “Reconstruction of Hutchinson River Parkway Bridge over Amtrak Together With All Work Incidental Thereto.” It was not merely a roadway repaving project. The purpose of the project was repair of a structure, namely, a bridge containing a roadway, along with all necessary incidental work. The road deck of the bridge is an integral part of the bridge itself, and includes the steel beams that Beaver Concrete was required to replace. The breaking up of the road deck was, by logic as well as by contractual definition, work necessary and incidental to the job’s main focus (see, Lombardi v Stout, 80 NY2d 290, 296, supra). The absence of any showing as to whether the steel beams were actually replaced, rather than merely inspected, is irrelevant, given the clearly defined purpose of the work. More*124over, the fact that the breaking up and repaving extended 300 to 400 feet beyond the bridge itself does not alter the necessary and incidental nature of the task to the main project (see, Struble v John Arborio, Inc., 74 AD2d 55). Furthermore, closing a lane of traffic preliminarily to beginning this work was no less necessary and incidental than, for instance, the placing of pipes along a right-of-way in preparation for a pipeline excavation project, as occurred in Cox v LaBarge Bros. Co. [appeal No. 2], 154 AD2d 947, 947-948, lv dismissed 75 NY2d 808).
In order to determine whether the work created an elevation-related risk so as to fall within the ambit of Labor Law § 240 (1), we must consider that the types of tasks to which Labor Law § 240 (1) applies are those which “entail a significant risk inherent in the particular task because of the relative elevation at which the task must be performed or at which materials or loads must be positioned or secured” (Rocovich v Consolidated Edison Co., 78 NY2d 509, 514). The statute does not set forth an exhaustive list of elevated work sites or required safety devices; the absence of any reference to truck beds in the statute is immaterial. The question is not whether the equipment upon which the worker was situated is named in the statute, but whether the task assigned to the worker created a hazard related to the effects of gravity, and, if so, whether a safety device could have ameliorated the danger. A worker who is assigned to sit on the edge of the open truck bed of a moving pickup truck in order to hand down materials to a co-worker on the ground is at risk of falling, which risk could have been entirely avoided by providing belts or straps.
My colleague, writing for the majority, asserts that the risk in the work to which plaintiff was assigned was velocity-related rather than elevation-related. However, a worker can be placed at risk from a combination of two types of danger. The idea that an elevation-related risk can be increased by velocity, particularly by unexpected, sudden motion, is not a concept whose application is limited to “the relativistic world of Ein-steinian physics,” as the majority quips. Indeed, the very problem of injury caused by a combination of dangers was presented in Gordon v Eastern Ry. Supply (82 NY2d 555), where a worker fell off the fourth or fifth step of a ladder and was injured, not because of the distance he fell, but because the sandblaster that he had been attempting to use continued to spray him with sand after he hit the ground. The Court rejected the defendants’ contention that Labor Law § 240 (1) was inap*125plicable because the injury was caused by a.defective sandblaster, rather than by their failure to provide him with a sufficiently safe ladder (82 NY2d, supra, at 562). It may be logically concluded that the risk presented by the elevation need not be the sole, or even the major, risk created by the worker’s assigned task.
Section 240 (1) was also held to be applicable where a worker was required to stand on a platform attached to a forklift which was intended to carry him to the worksite, because the platform lacked any guardrails or other safety devices, and a sudden motion caused him to fall from the platform (see, Boice v Jegar-mont Realty Corp., 204 AD2d 674). These cases represent a recognition that a moderate risk created by a work assignment conducted at a relatively minor elevation may be increased by another vector force which, in fact, turns out to be the primary cause of the worker’s injury; we do not rely upon them in order to support the position that an elevation-related risk can be created solely as a result of motion, an argument the majority erroneously attributes to us.
In rejecting the proposition that plaintiffs assigned task created an elevation-related risk, the majority also emphasizes plaintiffs position at the edge of the truck bed approximately three feet above the roadway. It suggests that such an elevation is insufficient, particularly in view of plaintiffs position, seated at the edge of the truck bed, presumably with legs dangling over the side. Once again, I believe this approach constitutes an inappropriately narrow application of the Labor Law.
The majority notes the existence of cases in which workers whose assigned labor was necessarily performed while standing on truck beds were held to not be protected by Labor Law § 240 (1) (see, e.g., Tillman v Triou's Custom Homes, 253 AD2d 254; Colopy v William C. McCombs, Inc., 203 AD2d 920). It is noteworthy, however, that in Tillman (supra), the plaintiff did not fall from the edge of the truck bed, but rather because the truck itself tipped over. The Fourth Department remarked that “there was no significant risk inherent in the particular task plaintiff was performing [i.e., unloading cement blocks from a stationary flatbed truck onto a construction site, using a 20-foot boom] because of the relative elevation at which he was performing that task” (supra, at 257). Indeed, being elevated several feet above the ground presents no elevation-related risk to a worker standing in the middle of a truck bed, who, with the help of heavy machinery, does not have to personally *126move the materials off the edge of the truck bed. By the same token, a worker’s fall off a truck bed caused by his being struck by an hydraulic boom is not necessarily the result of an elevation-related risk (see, Colopy v William C. McCombs, Inc., supra).
In contrast, in cases where the work assigned involved unloading heavy construction materials by hand from the bed of a stationary truck, numerous other courts have held that the elevation-related risk requirement of Labor Law § 240 (1) is satisfied (see, e.g., Curley v Gateway Communications, 250 AD2d 888 [3d Dept]; Monroe v Bardin, 249 AD2d 650 [3d Dept]; Orr v Christa Constr., 206 AD2d 881 [4th Dept]; Cox v LaBarge Bros. Co., 154 AD2d 947, supra; Sampson v Consolidated Edison Co., NYLJ, Nov. 12, 1998, at 31, col 1 [Sup Ct, Westchester County; see also, Gale v Running Brook Bldrs., 261 AD2d 436, lv dismissed 93 NY2d 1041). The nature of the particular task these workers were performing involved a significant risk of falling off the side of the truck.
The same elevation-related risk that exists any time workers are required to unload materials by hand off the bed of a truck existed here. That risk was simply increased when the employee was required to work from what amounted to an elevated platform that was in motion (see, e.g., Boice v Jegar-mont Realty Corp., 204 AD2d 674, supra).
Nor may the risk be ignored because the truck bed is “merely” three feet above the ground, or because plaintiff’s seated position probably decreased the space between his body and the ground. A task requiring a worker to stand on a rolling platform two feet off the ground satisfied the elevation requirement of section 240 (1) (see, Casabianca v Port Auth., 237 AD2d 112, 113; see also, Gettys v Port Auth., 248 AD2d 226); so did a fall from the bottom rung of a ladder (see, Binetti v MK West St. Co., 239 AD2d 214). “[T]he determination whether Labor Law § 240 (1) applies does not depend upon the distance that a worker falls” (Norton v Bell & Sons, 237 AD2d 928, 929).
The Labor Law was enacted for the protection of workers, who “ ‘are scarcely in a position to protect themselves from accident’ ” (Zimmer v Chemung County Performing Arts, 65 NY2d 513, 520, supra, quoting Koenig v Patrick Constr. Corp., 298 NY 313, 318), and whose safety is not otherwise the primary concern of the businesses who employ them. When the tasks assigned to workers unnecessarily expose them to risks, we should be especially careful before rejecting out of hand the application of these statutory protections.
*127For the foregoing reasons, I conclude that Labor Law § 240 (1) was applicable here, entitling plaintiff to summary judgment.
Sullivan, P. J. and Wallach, J., concur with Friedman, J.; Rubin and Saxe, JJ., dissent in a separate opinion by Saxe, J.
Order, Supreme Court, Bronx County, entered June 4, 1998, affirmed without costs.